                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 LOREN WAYNE TIDWELL,

                      Plaintiff,

                     v.                           CAUSE NO. 3:20-CV-484-JD-MGG

 NANCY B. MARTHAKIS, et al.,

                     Defendants.

                                   OPINION AND ORDER

       Loren Wayne Tidwell, a prisoner without a lawyer, is proceeding in this case

“against Dr. Nancy Marthakis, Nurse Tiffany Turner, and Nurse Jacqueline Monaco in

their personal capacities on a claim for monetary damages under the Eighth

Amendment for failing to provide adequate treatment for plaintiff’s constipation and

stomach pain[.]” ECF 6 at 4. Specifically, Tidwell alleged in his complaint that he

received inadequate medical care at Indiana State Prison (“ISP”) for stomach pain,

which resulted in him being taken to an outside hospital in November 2019 for

emergency surgery to remove a bowel obstruction. ECF 2. The defendants moved for

summary judgment, arguing Tidwell did not exhaust his administrative remedies

before filing suit. ECF 29. Tidwell filed a response. ECF 46. The defendants have not

filed a reply, and the time for doing so has expired. In addition to his response, Tidwell

also filed a motion for “summary of judgement,” arguing he exhausted his remedies.

ECF 28. The defendants filed a response in opposition to Tidwell’s motion for

“summary of judgement”. ECF 39.
       Summary judgment must be granted when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Federal

Rule of Civil Procedure 56(a). A genuine issue of material fact exists when “the

evidence is such that a reasonable [factfinder] could [find] for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To determine whether a genuine

issue of material fact exists, the court must construe all facts in the light most favorable

to the non-moving party and draw all reasonable inferences in that party’s favor. Heft v.

Moore, 351 F.3d 278, 282 (7th Cir. 2003). However, a party opposing a properly

supported summary judgment motion may not rely merely on allegations or denials in

its own pleading, but rather must “marshal and present the court with the evidence she

contends will prove her case.” Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651, 654 (7th

Cir. 2010). “[I]nferences relying on mere speculation or conjecture will not suffice.”

Trade Fin. Partners, LLC v. AAR Corp., 573 F.3d 401, 407 (7th Cir. 2009). Summary

judgment “is the put up or shut up moment in a lawsuit . . ..” Springer v. Durflinger, 518

F.3d 479, 484 (7th Cir. 2008).

       Prisoners are prohibited from bringing an action in federal court with respect to

prison conditions “until such administrative remedies as are available are exhausted.”

42 U.S.C. § 1997e(a). “[A] suit filed by a prisoner before administrative remedies have

been exhausted must be dismissed; the district court lacks discretion to resolve the

claim on the merits, even if the prisoner exhausts intra-prison remedies before

judgment.” Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999) (emphasis




                                              2
added). Nevertheless, “[f]ailure to exhaust is an affirmative defense that a defendant

has the burden of proving.” King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015).

       The Seventh Circuit has taken a “strict compliance approach to exhaustion.” Dole

v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006). Thus, “unless the prisoner completes the

administrative process by following the rules the state has established for that process,

exhaustion has not occurred.” Pozo v. McCaughtry, 286 F.3d 1022, 1023 (7th Cir. 2002).

However, a prisoner can be excused from exhausting if the grievance process was

effectively unavailable. Woodford v. Ngo, 548 U.S. 81, 102 (2006). Accordingly,

“exhaustion is not required when the prison officials responsible for providing

grievance forms refuse to give a prisoner the forms necessary to file an administrative

grievance.” Hill v. Snyder, 817 F.3d 1037, 1041 (7th Cir. 2016).

       In their summary judgment motion, the defendants argue Tidwell did not

exhaust his administrative remedies because he did not attempt to file a formal

grievance until February 28, 2020, and did not show good cause for the delay. ECF 30.

The defendants attach a copy of Tidwell’s February 28, 2020, grievance, which the

grievance office returned as untimely. ECF 31-1 at 27, 29.

       Tidwell does not dispute that a grievance process was in place, that his claims

were grievable, or that he did not timely file a grievance. Instead, Tidwell argues the

grievance remedies were unavailable to him because he was denied access to the

grievance process from November 17, 2019, until late February 2020. ECF 46. Tidwell

breaks his argument into three steps. First, Tidwell argues he could not access the




                                              3
grievance process between November 17, 2019, and November 27, 2019, because he was

vomiting continuously, was in “agonizing pain to where writing was impossible,” and

was waiting for responses to informal grievances he had submitted. Id. at 3-4. Second,

Tidwell argues the grievance process was unavailable between November 27, 2019 and

December 6, 2019, because he was hospitalized at Franciscan Hospital. Id. at 5. Because

the defendants do not dispute any of these contentions, the court accepts as undisputed

that the grievance process was unavailable to Tidwell between November 17, 2019, and

December 6, 2019.

       Third, Tidwell argues the grievance process was unavailable from December 6,

2019, until February 28, 2020, because he was moved to the infirmary at Miami

Correctional Facility (“MCF”) to recover from surgery and did not have access to ISP’s

grievance system. Id. at 5-7. Specifically, Tidwell asserts that, while recovering from

surgery at MCF, he “had to wait after holidays to get in touch with” MCF’s Grievance

Specialist Shawna Morson so she could help him access ISP’s grievance system. Id. at 6.

Tidwell asserts that, once he got in touch with Morson, Morson tried on three occasions

to get in touch with ISP’s Grievance Specialist Joshua Wallen but did not receive any

response for almost two months. Id. at 6-7. Eventually, Morson informed Tidwell on

February 25, 2020, that she had “contacted Officer Wallen from your previous facility

concerning the medical issues you state you were trying to grieve prior to leaving,” and

that Walton replied he “wouldn’t be able to process it due to the time frame and

remaining consistent.” Id. at 6; ECF 46-3 at 5. Tidwell obtained an ISP grievance form

from Morson on February 27, 2020, and submitted it the next day. ECF 46 at 6-7. These


                                             4
assertions show Tidwell was denied access to ISP’s grievance procedures from

December 6, 2019, until February 28, 2020. Because the defendants have not responded

to any of these assertions, the court accepts as undisputed that ISP’s grievance process

was unavailable to Tidwell from December 6, 2019, until February 28, 2020.

       Here, because the defendants have not responded to Tidwell’s assertions he was

denied access to the grievance process, they have not carried their burden of proving

Tidwell did not exhaust his administrative remedies. See King, 781 F.3d at 893; Woodford,

548 U.S. at 102; Hill, 817 F.3d at 1041. For these reasons, the defendants’ motion for

summary judgment (ECF 29) is DENIED. Tidwell’s motion for “summary of

judgement” (ECF 28) is GRANTED to the extent he requests the court reject the

defendants’ exhaustion defense.

              SO ORDERED ON July 6, 2021.

                                                        /s/JON E. DEGUILIO
                                                 Chief Judge
                                                 United States District Judge




                                             5
